Exhibit 10

EXECUTION COPY

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT

Dated as of February 27, 2009

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among Whirlpool Corporation, a Delaware
corporation, Whirlpool Europe B.V., a Netherlands corporation, Whirlpool Finance
B.V., a Netherlands corporation (the “Borrowers”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and Citibank, N.A., as
administrative agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrowers, the Lenders and the Agent have entered into an Amended and
Restated Long-Term Five-Year Credit Agreement dated as of December 1, 2005 (the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2) The Borrower and the Required Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

(a) The definition of “Alternate Base Rate” in Section 1.01 is amended in full
to read as follows:

“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
higher of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus  1/2 % per annum and (ii) the Prime Rate plus (b) the
Alternate Base Rate Margin for such day.

(b) The definition of “Consolidated EBIT” in Section 1.01 is amended by
restating clause (c) thereof in full to read “without duplication, identifiable
and verifiable non-recurring cash restructuring charges in an amount not to
exceed $100,000,000 in any twelve month period, and non-cash, non-recurring
pre-tax charges taken by Whirlpool during such period”.

(c) The definition of “Consolidated EBITDA” in Section 1.01 is amended by
restating clause (c) thereof in full to read “without duplication, identifiable
and verifiable non-recurring cash restructuring charges in an amount not to
exceed $100,000,000 in any twelve month period, and non-cash, non-recurring
pre-tax charges taken by Whirlpool during such period”.



--------------------------------------------------------------------------------

(d) The definition of “Facility Fee Rate” in Section 1.01 is deleted in full.

(e) The definition of “Leverage Ratio” in Section 1.01 is amended by adding to
the end thereof a proviso to read “provided, that for purposes of calculating
the Leverage Ratio, (a) Indebtedness shall be determined by allowing clause
(vi) to be either positive or negative, determined by reference to the aggregate
position of Whirlpool and its Subsidiaries in respect of all such agreements,
devices or arrangements referred to in such clause and (b) there shall be
excluded from clause (vi) of the definition of “Indebtedness” an amount (whether
positive or negative) of not more than $200,000,000”.

(f) Section 1.01 is further amended by adding the following definitions in
appropriate alphabetical order:

“Alternate Base Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.

“Unused Commitment Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.

(g) Section 2.07(a) is amended in full to read as follows:

(a) Unused Commitment Fee. Whirlpool hereby agrees to pay to the Administrative
Agent for the account of the Lenders, ratably in proportion to their
Commitments, a commitment fee at the Unused Commitment Fee Rate on the excess of
(i) the daily actual amount of the Aggregate Commitment over (ii) all Loans plus
LOC Obligations, for the period from and including February 27, 2009 to but
excluding the Termination Date, which fee shall be payable quarterly in arrears
on each Payment Date, commencing March 31, 2009, and on the Termination Date.

(h) Section 7.10 is amended by (i) deleting the word “and” at the end subsection
(xv), (ii) by adding a new subsection numbered (xvi) to read “Liens on assets
located outside of the United States of America arising by operation of law” and
(iii) renumbering subsection (xvi) as subsection (xvii) and restating such
subsection in full to read as follows:

(xvii) Liens in addition to the Liens permitted by Sections 7.10(i) through
(xvi), inclusive; provided that such Liens may not exist if: (a) the value of
all assets subject to such Liens at any time exceeds an amount equal
$200,000,000, as shown on its most recent audited consolidated balance sheet and
as determined in accordance with generally accepted accounting principles or
(b) the incurrence of the Indebtedness or Off-Balance Sheet Obligations to be
secured by such Liens would cause a violation of Section 7.11.

 

2



--------------------------------------------------------------------------------

(i) Section 7.12 is amended in full to read as follows:

Whirlpool shall maintain, at all times, a Leverage Ratio of less than or equal
to (a) 3.5 to 1.0 for each fiscal quarter ended on or prior to December 31, 2009
and (b) 3.0 to 1.0 for each fiscal quarter ended thereafter.

(j) Section 7.13 is amended in full to read as follows:

Whirlpool shall maintain, at all times, an Interest Coverage Ratio of greater
than or equal to (a) 1.5 to 1.0 for each fiscal quarter ended on or prior to
December 31, 2009 and (b) 2.0 to 1.0 for each fiscal quarter ended thereafter.

(k) Schedule IV is amended in full to read as set forth as Annex A hereto.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Agent shall have
received (a) counterparts of this Amendment executed by the Borrowers and the
Required Lenders, (b) an amendment fee equal to 0.25% of the aggregate
Commitments of each Lender that provides a counterpart signature page to this
Amendment on or prior to the date hereof and (c) all of the following documents,
each such document (unless otherwise specified) dated the date of receipt
thereof by the Agent (unless otherwise specified) and in sufficient copies for
each Lender, in form and substance satisfactory to the Agent (unless otherwise
specified) and in sufficient copies for each Lender:

(i) A copy, certified by the Secretary or Assistant Secretary or other
Authorized Representative of each Borrower, of the resolutions of its Board of
Directors (and resolutions of other bodies, if any are reasonably deemed
necessary by counsel for any Lender) authorizing the execution of this Amendment
and the performance of the Credit Agreement and the other Loan Documents to be
executed by it, each as amended hereby;

(ii) An incumbency certificate, executed by the Secretary or an Assistant
Secretary or other Authorized Representative of each Borrower, which shall
identify by name and title and bear the signature of the officers of such
Borrower authorized to sign this Amendment;

(iii) A certificate, signed by an Authorized Officer stating that (A) no Default
or Unmatured Default has occurred and is continuing, and (B) the representations
and warranties contained in Article 6 are true and correct in all material
respects; and

(iv) Written opinions of counsel to each Borrower given upon the express
instructions of each Borrower, addressed to the Agent and each of the Lenders,
in form and substance satisfactory to the Agent.

SECTION 3. Amendment Fees. Whirlpool hereby agrees to pay to the Agent, on or
before March 5, 2009, an amendment fee equal to 0.25% of the aggregate
Commitments of each Lender that provides a counterpart signature page to this
Amendment on or prior to March 5, 2009. Such amendment fees shall be payable in
two installments: first, such amount as is required to be paid as a condition
precedent to the effectiveness of this Amendment as set forth in Section 2
above, and second, the remainder on March 5, 2009.

 

3



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties of the Borrower. Each of he Borrowers
represents and warrants as follows:

(a) It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

(b) It has the power and authority and legal right to execute and deliver this
Amendment and to perform its obligations under the Loan Documents, as amended
hereby, to which it is a party. Its execution and delivery of this Amendment and
the performance of its obligations under the Loan Documents, as amended hereby,
to which it is a party have been duly authorized by proper corporate or other
proceedings, and this Amendment and the Loan Documents, as amended hereby, to
which it is a party constitute its legal, valid and binding obligations
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
money) contained herein or therein may be limited by equitable principles
generally and by principles of good faith and fair dealing.

(c) Neither its execution and delivery of this Amendment, nor its compliance
with the provisions of the Loan Documents, as amended hereby, to which it is a
party, will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on it or any of its Subsidiaries or the
articles, certificate or charter of incorporation or by-laws or other
organizational documents of it or any of its Subsidiaries or the provisions of
any indenture, instrument or agreement to which it or any of its Subsidiaries is
a party or is subject, or by which it or its Property is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien in, of or on the Property of it or any of its Subsidiaries pursuant to
the terms of any such indenture, instrument or agreement, in any such case which
violation, conflict, default, creation or imposition has not had or could not
reasonably be expected to have a Material Adverse Effect. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to authorize, or is required in
connection with, its execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Amendment or any of the Loan
Documents, as amended hereby, to which it is a party other than those the
absence of which has not had or could not reasonably be expected to have a
Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(a) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

WHIRLPOOL CORPORATION By:  

/s/ MARGARET M. MCLEOD

  Margaret M. McLeod Title:   Vice President and Treasurer WHIRLPOOL EUROPE B.V.
By:  

/s/ MARGARET M. MCLEOD

  Margaret M. McLeod Title:   Attorney-in-Fact WHIRLPOOL FINANCE B.V. By:  

/s/ MARGARET M. MCLEOD

  Margaret M. McLeod Title:   Attorney-in-Fact

 

 

 

CITIBANK, N.A., as Agent and a Lender   By    /s/ MAUREEN R. MARONEY   Name:  
Maureen R. Maroney     Title:   Authorized Signatory    

ABN AMRO Bank N.V., as a Lender

  By    /s/ MICHELE COSTELLO   Name:   Michele Costello     Title:   Director  
  By   /s/ SUNEEL GILL   Name:   Suneel Gill     Title:   Assistant Vice
President BANK AUSTRIA AG, as a Lender   By    /s/ MICHAELA MAURER   Name:  
Michaela Maurer     Title:   Dep. Man. Director     By   /s/ PETER HERGOVICH  
Name:   Peter Hergovich     Title:   Sen. Rel. Mgr.
BANK OF MONTREAL, as a Lender   By    /s/ MICHAEL D. PINCUS   Name:   Michael D.
Pincus     Title:   Managing Director     BANK OF MONTREAL IRELAND plc,
as a Lender   By    /s/ NEIL WARD   Name:   Neil Ward     Title:   General
Manager     By    /s/ NEIL FINBARR FARRELL   Name:  

Neil Finbarr Farrell

    Title:   Risk Manager     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender   By    /s/ VICTOR PIERZCHALSKI   Name:  

Victor Pierzchalski

    Title:   Authorized Signatory     BARCLAYS BANK PLC, as a Lender   By    /s/
DAVID BARTON   Name:   David Barton     Title:   Director     BNP PARIBAS, as a
Lender   By    /s/ FIKRET DURMUS   Name:   Fikret Durmus     Title:   Vice
President     By    /s/ ANDY STRAIT   Name:   Andy Strait     Title:   Managing
Director     BANK OF AMERICA, N.A., as a Lender   By    /s/ M. THOMAS BARNETT  
Name:   M. Thomas Barnett     Title:      

CRÉDIT INDUSTRIEL ET COMMERCIAL,

as a Lender

  By    /s/ ETIENNE DESLAURIERS   Name:   Etienne Deslauriers     Title:   Vice
President     By    /s/ FRANCIS BOUBAZINE   Name:   Francis Boubazine     Title:
  Vice President    

FORTIS CAPITAL CORP., as a Lender

  By    /s/ CARLOS DEL MARMOL   Name:   Carlos del Marmol     Title:   Head of
International Desk N.A.     By   /s/ JOHN G. SULLIVAN   Name:   John G. Sullivan
    Title:   Managing Director

HSBC BANK USA, NA., as a Lender

  By    /s/ ANDREW BICKER   Name:  

Andrew Bicker

    Title:  

Vice President

   

ING BANK N.V., Dublin Branch, as a Lender

  By    /s/ MAURICE KENNY   Name:   Maurice Kenny     Title:   Director     By  
/s/ AIDAN NEILL   Name:   Aidan Neill     Title:   Vice President

INTESA SANPAOLO S.p.A., as a Lender

  By    /s/ ROBERT WORSTER   Name:   Robert Worster     Title:  

Senior Vice President

    By   /s/ FRANK MAFFEI   Name:  

Frank Maffei

    Title:   Vice President

J.P. MORGAN CHASE BANK, N.A., as a Lender

  By    /s/ ANTHONY W. WHITE   Name:   Anthony W. White     Title:   Vice
President    

NORDEA BANK FINLAND Plc

acting through its New York and Cayman Islands Branches, as a Lender

  By    /s/ HENRIK M. STEFFENSEN   Name:   Henrik M. Steffensen     Title:  
Senior Vice President     By    /s/ GERALD E. CHELIUS, JR.   Name:   Gerald E.
Chelius, Jr.     Title:   Senior Vice President    

THE NORTHERN TRUST COMPANY, as a Lender

  By    /s/ REBECCA PASQUESI   Name:   Rebecca Pasquesi     Title:   Vice
President    

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

  By    /s/ MICHAELA GALLUZZO   Name:   Michaela Galluzzo     Title:   Vice
President    

STANDARD CHARTERED BANK,

as a Lender

  By    /s/ JAMES P. HUGHES   Name:   James P. Hughes     Title:   Vice
President     By    /s/ ROBERT K. REDDINGTON   Name:   Robert K. Reddington    
Title:  

Assistant Vice President

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender   By    /s/ YOSHIHIRO
HYAKUTOME   Name:   Yoshihiro Hyakutome     Title:   General Manager     U.S.
BANK NATIONAL ASSOCIATION, as a Lender   By    /s/ NAVNEET KHANNA   Name:  
Navneet Khanna     Title:   Vice President     UBS AG, Stamford Branch,
as a Lender   By    /s/ IRJA OTSA   Name:   Irja Otsa     Title:   Associate
Director     By    /s/ MARY EVANS   Name:   Mary Evans     Title:   Associate
Director    

UNICREDIT SpA New York Branch,

as a Lender

  By    /s/ KEN HAMILTON   Name:  

Ken Hamilton

Attorney-in-Fact

    Title:   Director, Bayerische Hypo- und Vereinsbank AG   By    /s/ IVANA
ALBANESE-RIZZO   Name:  

Ivana Albanese-Rizzo

Attorney-in-Fact

    Title:   Managing Director, Bayerische Hypo- und Vereinsbank AG  

WESTPAC BANKING CORPORATION,

as a Lender

  By    /s/ BRAD SCAMMEL   Name:  

Brad Scammel

    Title:   Vice President    

 

6



--------------------------------------------------------------------------------

SCHEDULE IV

(to Credit Agreement)

PRICING SCHEDULE

Each of “Unused Commitment Fee Rate”, “Eurocurrency Margin”, “Alternate Base
Rate Margin” and “Utilization Fee Rate” means, for any day, the rate set forth
below, in basis points per annum, in the row opposite such term and in the
column corresponding to the Pricing Level that applies for such day:

 

Pricing Level

   Level I     Level II     Level III     Level IV

Unused Commitment Fee Rate

   25.0        37.5        50.0        75.0

Eurocurrency Margin

   250.0     275.0     300.0     400.0

Alternate Base Rate Margin

   150.0     175.0     200.0     300.0

Utilization Fee Rate

   100.0     100.0     100.0     100.0

For purposes of this Schedule, the following terms have the following meanings:

“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P and Baa1 or higher by
Moody’s.

“Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) Level I Pricing does not apply.

“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III or Level IV applies at any date.

 



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the lower of the two ratings will apply (e.g.
BBB+/BAA2 results in Level II Pricing). If Whirlpool is split-rated and the
ratings differential is more than one level, the level immediately above the
lowest rating shall be used (e.g. BBB+/Baa3 results in Level II Pricing).